Citation Nr: 0335332	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and sarcoidosis.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
left medial meniscectomy, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Feuchtenberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1987.  The veteran's DD Form 214 reflects prior 
active service of 3 years, 10 months and 12 days, and a 
continuous active military service from November 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  

In view of the veteran's November 2002 request for a personal 
hearing before a Veterans Law Judge, the Board remanded this 
case in May 2003.  The hearing was held by the undersigned at 
the RO in June 2003.  A transcript of the testimony has been 
associated with the claims file.

In an unrelated matter, the Board notes that a review of the 
file shows that the RO issued a rating action in November 
2000 which granted an increased (compensable) rating of 10 
percent for postoperative residuals of left pneumothorax, 
effective date of May 24, 2000, the date the RO received the 
increased rating claim.  Notification of this decision is not 
of record and subsequently dated rating actions reflect the 
assignment of a noncompensable rating instead of the 
increased rating of 10 percent.  Therefore, the Board refers 
the matter to the RO for the appropriate corrective action.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO has not issued a VCAA notice letter to the 
veteran in connection with his current appeal.


Clarification of Issues on Appeal

A review of the file shows that the RO issued a rating action 
in November 2000 that granted an increased rating of 30 
percent for residuals of the left knee meniscectomy and 
assigned a separate rating of 10 percent for left knee 
degenerative joint disease.  Both ratings were assigned an 
effective date of May 24, 2000, the date the RO received the 
increased rating claim.  Notification of this decision is not 
of record.  Also, subsequently dated rating actions and the 
June 2003 statement of the case, reflect an assigned rating 
of 10 percent for the meniscectomy residuals and degenerative 
joint disease with an effective date of October 10, 1995.  

Obviously, the June 2003 statement of the case does not 
reflect the proper analysis of the issue on appeal, therefore 
the discussion of the pertinent laws and regulations that 
affect the veteran's claim is inadequate.  Due process 
requires that the veteran be provided with the citations of 
the applicable laws and regulations, and a discussion on how 
they affect his claim.  38 C.F.R. § 19.29 (2003).  Thus, the 
Board concludes that the June 2003 statement of the case 
contained a material defect. 

Examinations - Increased Rating for Left Knee Disabilities

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, a separate rating has been assigned for 
degenerative joint disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003), which contemplates arthritis due 
to trauma and substantiated by x-rays.  Diagnostic Code 5010 
provides for rating the disability as degenerative arthritis 
under Diagnostic Code 5003.  Ratings under Diagnostic Code 
5003 are assigned based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The most recent VA orthopedic examination was conducted in 
June 2000.  The examiner did note the ranges of left knee 
motion.  However, the report does not reflect the 
considerations set forth by the CAVC in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, an examination is 
in order.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should arrange for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent and severity of the 
residuals of the left knee meniscectomy 
and degenerative joint disease of the 
left knee.  

The claims file, copies of 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2003), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must acknowledge in the 
examination report that the claims file 
was made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  The examiner must address the 
following medical issues:

(a) Does the service-connected left knee 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left knee disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disability.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
knee disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4. Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for a chronic lung disorder, 
an increased evaluation for hypertension, 
an increased rating for residuals of a 
left knee meniscectomy, and an increased 
rating for degenerative joint disease of 
the left knee.  With respect to the 
increased rating claims, the VBA AMC 
should document its application of the 
criteria under 38 C.F.R. §§ 3.321(b)(1) 
(2003).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of the claims on appeal, and may 
in fact result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

